DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“first adjustment means” and “second adjustment means” in claims 1, 4, 5, 15, and 16
“third adjustment means” in claims 3, 4, 15, and 16
“direct or indirect adjustment means” in claims 6 and 7
 “bearing portion” in claims 11, 12, and 17
“unit for transmission” in claim 14
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The following claims recite limitations which have insufficient antecedent basis:
Claim 7 recites the limitations "the rod" and “the direct or indirect adjustment means”
Claim 14 recites the limitation "the 
Claim 15 recites the limitations "the  and “the posterior transverse portion”
Claim 17 recites the limitations " and “the hollow”
Additionally:
Claim 15 describes anterior and posterior transverse portions.  A transverse plane has been defined for the head, but it is unclear if the term “portion” still refers to the head of a user or another portion of the device.  Firstly, it is unclear to what a portion is “anterior” or “posterior” to.  Secondly, it is unclear to what a “portion” refers to.
Claim 17 is unclear because the acquisition device in claim 15 is already stated to be the acquisition device of claim 3, of which claim 17 is dependent on.  The limitations of the method of claim 15 is therefore specific to the acquisition device of claim 3.
Claim 17 describes displacing the anterior support relative to the posterior support (both of which, as claimed, arch over the head, i.e., in a sagittal plane).  It is unclear how displacing an arched portion over the head (i.e., in the sagittal plane) would create an arch with the circumference considered in the transverse plane.  As best understood, Examiner is interpreting the limitation to describe adjusting the device tightly within the transverse plane (i.e., as in a hat fitting measurement, circumferentially about the head).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett) in view of Connor (U.S. 2015/0313496 A1) (hereinafter – Connor).
Re. Claim 1: Ulett teaches an acquisition device intended to be positioned on the head of a user in order to perform an encephalogram (Title, Fig. 1) the head of the user being defined in a transverse plane, a sagittal plane and a frontal plane, the device comprising:
at least one acquisition electrode configured in order to be positioned in contact with the head of the user (Fig. 1: electrodes 12 or electrodes 15).
Ulett does not explicitly describe having electrodes configured in order to be positioned at positions according to the international 10-20 system.  Such a system was implemented after the invention of Ulett.  Although the device by Ulett certainly has electrodes configurable to be positioned at at least one position of the international 10-20 system, Examiner presents more explicit art:
Connor teaches the invention wherein at least one acquisition electrode is placed at at least one position of the international 10-20 system (Paragraph 0236: one or multiple recording places can be selected from the 10-20 system).  Connor teaches analogous art in the technology of adjustable EEG monitoring frames (Abstract).

Ulett further teaches the invention comprising: 
at least one first (Fig. 2: set screw 26, adjusting up and down position of electrode 12; additionally or alternatively, Fig. 3: entire assembly) and one second (Figs. 1: bolt 15 and spacer 16, for adjusting supporting crossbar 11; alternatively or additionally, any of elongated slots 5, bolts 6, and nuts 8 found on anterior or posterior bands) means of adjusting the position of the acquisition electrode in a first and second plane, respectively; in which the first and second planes are different and chosen from at least the transverse and sagittal planes of the head of the user in which first and second means of adjusting the position of the acquisition electrode are capable of being actuated independently of one another (Fig. 1).
Re. Claim 2: Ulett in view of Connor teach the invention according to claim 1.  Ulett further teaches the invention also comprising: 
a posterior support (Fig. 1: posterior band 2);
an anterior support (Fig. 1: anterior band 3) capable of engaging with the posterior support in order to form an annular portion intended to tightly fit around the head of the user in the transverse plane and/or capable of cooperating with the posterior support in order to form an arched portion intended to tightly fit around the head of the user in the sagittal plane (Fig. 1), and
an upper support on which is mounted the acquisition electrode, the upper support being mounted on the anterior or posterior support (Fig. 1: cross bar 11 and/or electrode holding bar 19).
Re. Claim 3: Ulett in view of Connor teach the invention according to claim 2.  Ulett further teaches the invention also comprising a third means of adjusting the position of the acquisition electrode in a third plane chosen from the transverse, sagittal and frontal planes of the head of the user, the first, second and third planes being different, the first second and third means of adjusting the position of the acquisition electrode preferably being capable of actuation independently of one another (Fig. 1: elongated slot 5, bolt 6, nut 8).
Re. Claim 4: Ulett in view of Connor teach the invention according to claim 3.  Ulett also teaches the invention in which the upper support is combined with the posterior support (Col. 3: “… posterior band 2 and an anterior band 3… adjustably fastened together to form a single adjustable band”), in which:
the first adjustment means is capable of displacing the acquisition electrode with respect to the upper support in a first direction comprised within the frontal plane (Fig. 1: set screw 26 and/or the assembly of Fig. 3 capable of moving electrode up or down in the frontal plane);
the second adjustment means is capable of displacing the anterior support with respect to the posterior support in a second direction comprised within the sagittal plane (Fig. 1: bolt 15 and spacer 16, for adjusting supporting crossbar 11 in the sagittal plane, i.e., in an posterior-anterior arc above the head); and
the third adjustment means is capable of displacing the anterior support with respect to the posterior support in a third direction comprised within the transverse plane (Fig. 1: elongated slot 5, bolt 6, and nut 8 is capable of displacing the anterior band 3 with respect to the posterior support in the transverse plane, i.e., circumferentially about the head).
Re. Claim 7: Ulett in view of Connor teach the invention according to claim 4.  Ulett further teaches the invention in which the second and third adjustment means comprise 

at least one recess formed on the rod or the direct or indirect adjustment means (Fig. 4, spacer 16 and/or nut 17, i.e., indirect adjustment means), respectively, 
the projection and the recess being capable of cooperating with one another in order to hold the rod in a predetermined position with respect to the housing (Col. 3: A nut 17 is threadedly engaged with the bolt 15, thereby rigidly securing the supporting bar 11 to the headgear at a predetermined position of the band;” Col. 4: “The head gear is adjusted to the desired size by loosening the nuts 8 and 7 on the bolt 6 and the electrode holding bolt 15 securing the center band together, respectively, adjusting the three bands to the required size, and again tightening the aforementioned nuts on the bolts“).
Re. Claim 8-10: Ulett in view of Connor teach the invention according to claim 2.  Ulett teaches the invention having multiple electrodes mounted on an upper support (Fig. 1: cross bar 11 and/or electrode holding bar 19).
Connor further teaches the invention wherein one or multiple electrodes are placed locations of the international 10-20 system, including C3, C4, Cz (as required by claim 8), CP, FT7 (as required by clam 9), and T3 and T4 (as required by claim 10) (Paragraph 0325).
Re. Claim 11: Ulett in view of Connor teach the invention according to claim 2.  Connor further teaches the invention in which the anterior support comprises a bearing portion configured to bear on an ear of the user when the acquisition device is arranged on the head of the user (Paragraph 1026: “In an example, the wearable frame can be configured to be supported by the person's ears;” claim 4; e.g., Figs. 9-32. 42-47).
Re. Claim 14: Ulett in view of Connor teach the invention according to claim 2.  Connor further teaches the invention also comprising:
a processing unit connected to the at least one acquisition electrode, and, if appropriate, to the at least one reference electrode in order to process information transmitted by the at least one acquisition electrode and the at least one reference electrode (Fig. 7: optional reference electrode 705; Paragraph 0227: data can be processed via a processor which is part of the wearable EEG monitor or transmitted wirelessly);
a unit for transmission of the information processed by the processing unit (Paragraph 0249: use of a data transmitter).
Re. Claim 15: Ulett and Connor teach a method for positioning an acquisition device on the head of a user in order to perform an encephalogram, the head of the user being defined in a transverse plane, a sagittal plane and a frontal plane, the method comprising the steps of:
providing the acquisition device according to claim 3 (Ulett and Connor teach the device according to claim 3);
arranging the acquisition device on the head of the user (Connor, e.g., Fig. 7: device arranged on the head of the user);
actuating the third adjustment means in order to tightly fit around the head of the user (Ulett, Col. 3: “The threaded engagement of a nut 8 and the bolt 6 secures the anterior band 3 to the head band and fastens the ends of the head band at a predetermined circumferential size”),
actuating the second adjustment means so as to place the upper support equidistant from a distal end of the anterior transverse portion and a distal end of the posterior transverse portion (Applicant’s specification states that the intended result of actuating the second adjustment means to 
actuating the first adjustment means in order to adjust the position of the at least one acquisition electrode in the frontal plane; in which the steps of actuating the first and second adjustment means are performed independently (see rejection of claim 1 (independent movement of adjustment means) and claim 4 (positioning within the frontal plane)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett) in view of Connor (U.S. 2015/0313496 A1) (hereinafter – Connor) in further view of Ehret et al. (U.S. 2017/0196511 A1) (hereinafter – Ehret).
Re. Claim 5: Ulett in view of Connor teach the invention according to claim 4.  Ulett and Connor do not teach the invention , in which the first adjustment means comprises a slider capable of sliding in the first direction comprised within the frontal plane in a frontal housing formed in the upper support, the at least one acquisition electrode being mounted on the slider.
Ehret teaches the invention in which the first adjustment means comprises a slider capable of sliding in the first direction comprised within the frontal plane in a frontal housing formed in the upper support (Figs. 7: sliders 124, shown in Fig. 8 to move in the first direction, i.e., comprised within a frontal plane), the at least one acquisition electrode being mounted on the slider (Paragraph 0080: “As can be more clearly seen in FIG. 10b, a recess 132 may be located along the bottom of the connector 124. This recess 132 may allow for the electrophysiological signal measurement unit, such as an electrode, wire, or lead, to be placed under the connector 124, while still maintaining a flat connection to the surface of 
The first adjustment means of Ulett are spring-loaded cross-bars.  It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett in view of Connor to have first adjustment means be comprised of a slider, the motivation being that the sliders allow for a greater range of motion and adjustability of electrode positioning than the spring-loaded cross bars of Ulett (Paragraph 0067).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett) in view of Connor (U.S. 2015/0313496 A1) (hereinafter – Connor) in further view of Olodort et al. (U.S. 2012/0140973 A1) (hereinafter – Olodort) (hereinafter – Olodort).
Re. Claim 6: Ulett in view of Connor teach the invention according to claim 4.  Under broadest reasonable interpretation, Ulett and Connor do not teach a rod specifically formed on the anterior support.  Ulett teaches a rod supported on an anterior support (Fig. 1: bolt 15 supported on anterior band 3, sliding in elongated slot 5 of posterior band 2, i.e., a housing).
Olodort teaches an adjustment device utilizing a rod formed on one part of the device (Fig. 2A: telescoping element 216);
a housing formed on a separate part of the device in which the rod is capable of sliding (Fig. 2A: slider 210);
an indirect or direct means of adjusting the position of the rod (Fig. 2A, stopper; additionally or alternatively, gripping any part of the mechanism and pulling in the appropriate direction would yield an adjustment of position).

It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett in view of Connor to have incorporated the telescoping mechanism of Olodort, the motivation being that the method for adjustment for a telescoping mechanism would be simpler to adjust than the screw-bolt-slot system of Ulett, which requires tightening and untightening of the mechanism.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett) in view of Connor (U.S. 2015/0313496 A1) (hereinafter – Connor) in further view of Terada (U.S. 2011/0071416 A1) (hereinafter – Terada).
Re. Claim 12: Ulett in view of Connor teach the invention according to claim 11.  Ulett in view of Connor teach the invention according to claim 11.  Connor teaches the use of an optional earlobe electrode at reference site A1 of the international 10-20 system (Fig. 7; Paragraph 0333).  Connor does not explicitly teach the invention in which a bearing portion includes a reference electrode when positioned in contact with the head of the user at the mastoid process.
Terada teaches the invention in which the bearing portion (Fig. 5, temple portion of glasses 22) comprises at least one reference electrode configured in order to be positioned in contact with the head of the user, preferably facing one of the mastoid processes of the user (Fig. 5, ear electrode portion 11 worn at right mastoid).  Terada teaches analogous art in the technology of positioning electrodes for EEG measurements (Abstract).
.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett) in view of Connor (U.S. 2015/0313496 A1) (hereinafter – Connor) in further view of Mignolet et al. (U.S. 2013/0282095 A1) (hereinafter – Mignolet).
Re. Claim 13: Ulett in view of Connor teach the invention according to claim 2.  Ulett and Connor do not teach the invention in which the upper support is mounted on the posterior support, the posterior support comprising a hollow capable of indicating a reference position of the posterior support, the hollow preferably being configured in order to be arranged facing the external occipital protuberance, preferably at the inion, of the head of the user.
Mignolet teaches the invention in which the upper support is mounted on the posterior support, the posterior support comprising a hollow capable of indicating a reference position of the posterior support, the hollow preferably being configured in order to be arranged facing the external occipital protuberance, preferably at the inion, of the head of the user (Fig. 2: a hole 2 described in Abstract: “…a hole (2)… being sized to fit the inion or occipital protuberantia…”).  Mignolet teaches analogous art in the technology of positioning head-worn electrode devices (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett in view of Connor to have included a hollow on the posterior support arranged to be facing the inion of the user as taught by Mignolet, the motivation being that the inion serves as an 
Re. Claim 17: Ulett in view of Connor teach the positioning method according to claim 15, as well as the acquisition device according to claim 4.
Ulett in view of Connor further teach the invention in which the steps of arranging the acquisition device on the head of the user comprises the steps consisting of:
displacing the anterior support with respect to the posterior support so that the arched portion has a circumference equal to or greater than the maximum circumference of the head of the user, considered in the transverse plane.  As best understood, Examiner is interpreting the limitation to describe adjusting the device tightly within the transverse plane (i.e., as in a hat fitting measurement, circumferentially about the head).  Such adjustment is taught by Ulett (see rejection of claim 4) and additionally or alternatively by Connor (see e.g., Fig. 7).
positioning the acquisition device on the head of the user so that the bearing portion bears on an ear of the user (Ulett in view of Connor, in either of claims 15 or claim 4 (of which claim 17 is dependent upon) do not recite a bearing portion which bears on the ear of the user.  However, such a bearing portion is recited and taught by Connor in claim 11 (see rejection of claim 11));
Ulett in view of Connor, in either of claims 15 or claim 4 (of which claim 17 is dependent upon) also do not recite a hollow.  Ulett and Connor also do not further teach the positioning the device such that a hollow of the device is facing the external occipital protuberance of the use.  However, such a . 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ulett et al. (U.S. 2,426,958) (hereinafter – Ulett) in view of Connor (U.S. 2015/0313496 A1) (hereinafter – Connor) in further view of O’Neill (U.S. 7,231,723 B1) (hereinafter – O’Neill).
Re. Claim 16: Ulett in view of Connor teach the invention according to claim 15.  Ulett and Connor do not recite explicit steps of determining and memorizing first and second adjustment positions, actuating such adjustment means to be different from the original first and second positions (e.g., for removing the device previously placed tightly on the head of the user), later replacing the acquisition device back on the head of a user, and then actuating first and second adjustment means to previously memorized first and second positions.
The above steps simply read upon determining fit of the device relative to a user.  Such a methodology is encompassed by the method taught by O’Neill (Figs. 5-7).  O’Neill teaches analogous art in the technology of placement of neural sensors (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Ulett in view of Connor to include steps of memorizing measurements corresponding to the fit of the device on a user as taught by O’Neill, the motivation being that such memorization and application of fit measurements allow for accurate and repeatable placement of sensors relative to a user (Col. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791